ICJ_110_UseOfForce_SCG_NLD_1999-06-02_ORD_01_NA_08_FR.txt. 604

OPINION DISSIDENTE DE M. VERESHCHETIN
[Traduction]

Les circonstances extraordinaires dans lesquelles la Yougoslavie a
déposé sa requête en indication de mesures conservatoires imposaient de
réagir immédiatement. La Cour aurait dû aussitôt exprimer son inquié-
tude profonde face aux multiples drames humains, aux pertes en vies
humaines et aux violations graves du droit international qui, au moment
du dépôt de la requête, étaient d’ores et déjà du domaine public. Il est
inélégant de la part de l’organe judiciaire principal de l'Organisation des
Nations Unies, dont la raison d’être même est de présider au règlement
pacifique des différends internationaux, de garder le silence en pareille
situation. Même si, finalement, la Cour aboutit à la conclusion que, sous
l'effet de contraintes figurant dans son Statut, elle ne peut pas indiquer de
mesures conservatoires au sens plein, conformément à l’article 41 de ce
Statut, à l'égard de l’un ou l’autre des Etats défendeurs, la Cour est dotée
à tout le moins, par définition, du pouvoir d'en appeler immédiatement
aux parties pour qu'elles s’abstiennent d’aggraver ou d'étendre le confit
et qu’elies respectent les obligations qui leur incombent en vertu de la
Charte des Nations Unies. Ce pouvoir découle de la responsabilité qui lui
a été impartie de préserver le droit international et aussi de considéra-
tions primordiales d’ordre public. Cet appel, fort de l'autorité qui émane
de la «Cour mondiale», compatible de surcroît avec l’article 41 de son
Statut et avec l’article 74, paragraphe 4 et l’article 75, paragraphe 1, de
son Règlement, pourrait donner à réfléchir aux Parties à ce conflit mili-
taire, lequel est sans précédent dans l’histoire de l'Europe depuis la fin de
la seconde guerre mondiale.

La Cour a été priée de défendre l’état de droit face à des violations
flagrantes du droit international qui sont d’une portée considérable car
elles atteignent aussi la Charte des Nations Unies. Au lieu d’agir avec
diligence et au besoin de sa propre initiative, en sa qualité de «gardien
principal du droit international», la majorité des membres de la Cour,
plus d’un mois après le dépôt des requêtes, les a rejetées sans nuance pour
la totalité des affaires qui lui étaient soumises, y compris celles où, à mon
avis, la compétence prima facie de la Cour aurait pu être très clairement
établie. En outre, cette décision a été prise dans une situation dans
laquelle une intensification délibérée des bombardements des zones les
plus peuplées cause des pertes en vies humaines toujours aussi lourdes
chez les non-combattants et cause également, physiquement et menta-
lement, des dommages à la population de toutes les régions de Yougo-
slavie.

Pour les motifs ci-dessus, je ne peux pas m’associer à l'inaction de la
Cour en l’occurrence, même si j’admets que, dans certaines des affaires

66
LICÉITÉ DE L'EMPLOI DE LA FORCE (OP. DISS. VERESHCHETIN) 605

introduites par le demandeur, à ce stade-ci de la procédure, la Cour n’est
peut-être pas compétente, et qu’elle ne l’est pas du tout dans le cas de
l'Espagne et ni dans celui des Etats-Unis.

*
* *

Mises à part les considérations qui font l’objet de la déclaration de
caractère général ci-dessus, je voudrais préciser ma position en ce qui
concerne les requêtes déposées par la Yougoslavie contre la Belgique, le
Canada, les Pays-Bas et le Portugal.

Il ne fait pas de doute pour moi qu'en ce qui concerne ces Etats, la
Cour a bien compétence prima facie en vertu de l'article 36, para-
graphe 2, de son Statut, et, qu’en ce qui concerne en outre la Belgique et
les Pays-Bas, elle est également compétente prima facie en vertu de
l'accord signé entre la Belgique et la Yougosiavie le 25 mars 1930 et de
l'accord signé entre les Pays-Bas et la Yougoslavie le 11 mars 1931.

Les thèses en sens contraire qu’ont plaidées les Etats défendeurs et que
la Cour a retenues dans ses ordonnances reposent sur deux propositions
qui ont caractère de pierre angulaire. La première proposition intéresse
les quatre Etats, lesquels reconnaissent la juridiction obligatoire de la
Cour, la seconde proposition n’intéresse que la Belgique et les Pays-Bas.
La première proposition est que le texte de la déclaration yougoslave
acceptant la juridiction de la Cour, et en particulier l’énoncé de la réserve
rationae temporis qui y figure, ne conférerait pas compétence prima facie
à la Cour. La seconde proposition est que le moment où la Yougoslavie
a présenté les chefs de compétence supplémentaires ne permettrait pas à
la Cour de conclure qu’elle est compétente prima facie pour connaître des
affaires introduites contre la Belgique et contre les Pays-Bas. Je ne peux
souscrire à aucune des propositions fondamentales ci-dessus pour les rai-
sons que je vais exposer.

En ce qui concerne l'interprétation de la déclaration yougoslave
d'acceptation de sa juridiction, la Cour place au centre de son raisonne-
ment le délai défini dans la réserve à ladite déclaration, réserve aux termes
de laquelle la Yougoslavie reconnaît la juridiction de la Cour «pour tous
les différends, surgissant ou pouvant surgir après la signature de la pré-
sente déclaration, qui ont trait à des situations ou à des faits postérieurs
à ladite signature». Le libellé de cette réserve ôterait même à la Cour
toute compétence prima facie quant aux différends soumis à la Cour aux
fins de règlement, puisque les différends en question, ainsi que les situa-
tions et les faits qui sont à l’origine des différends, se sont produits un
mois au moins avant le dépôt des requêtes. Le texte de la réserve de la
Yougoslavie ôterait en outre à la Cour l'élément de consensus plausible
qui doit absolument être présent dans la déclaration du demandeur et
dans celle des défendeurs pour que la Cour puisse indiquer des mesures
conservatoires. Je ne peux pas souscrire à cette interprétation de la décla-
ration yougoslave, pour un certain nombre de motifs.

Il faut admettre que le libellé de la déclaration yougoslave n’est pas

67
LICÉITÉ DE L'EMPLOI DE LA FORCE (OP. DISS. VERESHCHETIN) 606

dépourvu d’ambiguité et, à strictement parler, ce libellé ôte à la Cour la
possibilité de connaître de différends, de situations et de faits qui seraient
antérieurs à ce qu’on appelle la «date critique», c’est-à-dire le 25 avril
1999, date à laquelle la déclaration a été signée. On ne peut toutefois pas
en déduire que les différends portés devant la Cour par la Yougoslavie
dans des requêtes distinctes doivent être considérés comme ne consti-
tuant qu’un seul et même différend ou bien comme constituant des diffé-
rends existant antérieurement au 25 avril 1999, ni en déduire non plus
que la Cour ne peut pas, en raison de cette exclusion, examiner des situa-
tions et des faits ayant trait à ces différends s’ils sont postérieurs à ladite
date.

Postérieurement au début des bombardements de la Yougoslavie par
l'alliance militaire de l'OTAN, le différend dans son ensemble a été traité
et est toujours traité à divers échelons politiques, y compris le Conseil de
sécurité des Nations Unies, comme un différend opposant la Yougoslavie
et l'OTAN ou bien comme un différend opposant la Yougoslavie et la
totalité des dix-neuf Etats membres de l'OTAN. La solution de ce diffé-
rend politique de caractère général transcende le champ de compétence
de la Cour. Celle-ci se penche sur les différends d’ordre juridique oppo-
sant la Yougoslavie à chacun des Etats défendeurs. Ces divers différends
peuvent avoir chacun la même origine mais ils ne sont devenus des dif-
férends d'ordre juridique bilatéraux distincts entre Etats considérés indi-
viduellement qu’une fois présentés comme «la réclamation de l’une des
parties se heurt[ant] à l'opposition manifeste de l’autre» (Sud-Ouest afri-
cain, exceptions préliminaires, arrêt, C.LJ. Recueil 1962, p. 328). Dans
les affaires à l'examen, cela a coincidé avec le dépôt par la Yougoslavie de
requêtes dirigées contre dix Etats pris individuellement. La Cour a
reconnu qu'il y avait ainsi individualisation des différends, laquelle est
postérieure à la «date critique», quand elle a affirmé que les Etats défen-
deurs non représentés en permanence sur le siège avaient le droit de dési-
gner un juge ad hoc.

Considérant la situation sous un autre angle, la Yougoslavie s’est très
Justement, même postérieurement à «la date critique», plainte d’un cer-
tain nombre de nouvelles violations flagrantes du droit international par
les Etats membres de l'OTAN. Chacune de ces nouvelles violations fla-
grantes alléguées, dont les Etats membres de l'OTAN ont nié l'existence,
peut être considérée comme constituant un différend particulier entre les
parties intéressées, différends qui ont manifestement surgi postérieure-
ment au 25 avril 1999.

Dans une affaire récente, la Cour a admis qu’il était possible de faire
une distinction entre un «différend de nature générale» d’une part et, de
l’autre, des «différend[s] spécifique[s]» (Questions d'interprétation et
d'application de la convention de Montréal de 1971 résultant de l'incident
aérien de Lockerbie (Jamahiriya arabe libyenne c. Royaume-Uni), excep-
tions préliminaires, arrêt, CJ. Recueil 1998, p. 21, par. 29). Rien dans
sa jurisprudence ne justifie l’idée que la Cour serait empêchée de con-
naître d’un différend d’ordre juridique spécifique entre les parties unique-

68
LICÉITÉ DE L'EMPLOI DE LA FORCE (OP. DISS. VERESHCHETIN) 607

ment parce que ce différend se rattache à un différend exclu de sa juridic-
tion ou qu'il en fait partie.

Je m'écarte aussi de la majorité quand celle-ci décide de ne tenir stric-
tement aucun compte de l’intention manifeste de la Yougoslavie. Très
récemment, la Cour a eu l’occasion de dire une fois de plus qu'il fallait
tenir compte de l’intention de l'Etat qui fait une déclaration d’accepta-
tion de la juridiction de la Cour. Dans l'affaire de la Compétence en
matière de pêcheries (Espagne c. Canada), la Cour a interprété le libellé
pertinent de la déclaration en question «en tenant dûment compte de
l'intention de Etat concerné à l’époque où ce dernier a accepté la juridic-
tion obligatoire de la Cour» (arrêt, C.I.J. Recueil 1998, p. 454, par. 49,
voir également Temple de Préah Vihéar, CILJ. Recueil 1961, p. 31).

Dans les ordonnances qu’elle rend dans les présentes affaires, la Cour,
en refusant de prendre en compte l'intention que la Yougoslavie a clai-
rement manifestée, adopte vis-à-vis de la déclaration yougoslave une
approche susceptible de déboucher sur une conclusion absurde: la You-
goslavie aurait, par sa déclaration d’acceptation de la juridiction de la
Cour, voulu exclure cette juridiction en ce qui concerne les requêtes intro-
ductives d'instance dirigées contre les défendeurs.

Pour la Belgique et les Pays-Bas, en sus de la juridiction conférée par
Particle 36, paragraphe 2, du Statut de la Cour, la Yougoslavie a invoqué
des chefs supplémentaires de compétence, à savoir la convention de
conciliation, de règlement judiciaire et d'arbitrage signée le 25 mars 1930
par la Yougoslavie et la Belgique, et, par ailleurs. le traité de règlement
judiciaire, d'arbitrage et de conciliation signé le 11 mars 1931 par la You-
goslavie et les Pays-Bas.

Les deux instruments habilitent les parties, sous réserve de certaines
conditions, à porter unilatéralement leurs différends devant la Cour per-
manente de Justice internationale. En outre, les accords en question sti-
pulent que, dans tous les cas où la question au sujet de laquelle les parties
sont divisées résulte d’actes déjà effectués ou sur le point de l’être, la
Cour permanente de Justice internationale «indiquera dans le plus bref
délai possible» les mesures provisoires qui doivent être prises» (article 33
de la convention passée entre la Belgique et la Yougoslavie; article 20 du
traité conclu entre les Pays-Bas et la Yougoslavie). Et les accords dis-
posent de surcroît, ce qui est important, qu’ils seront «applicable[s] entre
les Hautes Parties contractantes encore qu’une tierce puissance ait un
intérêt dans le différend» (articles 35 et 21 respectivement). En dernier
lieu, les accords en question comprennent une disposition prévoyant de
soumettre à la Cour permanente de Justice internationale les différends
relatifs à leur interprétation (articles 36 et 22 respectivement).

Au cours des audiences, les Etats défendeurs ont soulevé un certain
nombre d’objections tendant à empêcher la Cour de fonder sa compé-
tence sur les accords en question. Je vais simplement évoquer la princi-
pale de ces objections, celle que la majorité des membres de la Cour ont
finalement retenue. Il s’agit du moment où la Yougoslavie a invoqué ces
chefs supplémentaires de compétence.

69
LICEITE DE L'EMPLOI DE LA FORCE (OP. DISS. VERESHCHETIN) 608

Il faut se rappeler qu’en déposant ses requêtes, la Yougoslavie s’est
réservé le droit de les modifier et de les compléter. Cette réserve, dans le
cadre d’une requête introductive d'instance, est courante, et, s'agissant de
chefs de compétence, la Cour l'interprète depuis fort longtemps comme
autorisant le demandeur à en ajouter un, à condition que le demandeur
indique bien qu’il va procéder de cette façon, et à condition également
que la démarche n’ait pas pour résultat de transformer le différend porté
devant la Cour par la requête en un autre différend qui n'aurait plus le
même caractère. La Cour a clairement défini l’approche qu’elle adopte
ainsi à l’égard des chefs supplémentaires de compétence.

Par exemple, la Cour fait observer dans l'arrêt rendu le 26 novembre
1984 dans Vaffaire des Activités militaires et paramilitaires au Nicaragua:

«La Cour considère que le fait de ne pas avoir invoqué le traité de
1956 comme titre de compétence dans la requête n'empêche pas en
soi de s'appuyer sur cet instrument dans le mémoire. La Cour devant
toujours s’assurer de sa compétence avant d'examiner une affaire au
fond, il est certainement souhaitable que «les moyens de droit sur
lesquels le demandeur prétend fonder la compétence de la Cour»
soient indiqués dans les premiers stades de la procédure, et l’article
38 du Règlement spécifie qu’ils doivent l'être «autant que possible»
dans la requête. Un autre motif de compétence peut néanmoins être
porté ultérieurement à l'attention de la Cour, et celle-ci peut en tenir
compte à condition que le demandeur ait clairement manifesté l’inten-
tion de procéder sur cette base (Certains emprunts norvégiens, C.IJ.
Recueil 1957, p. 25), à condition aussi que le différend porté devant
la Cour par requête ne se trouve pas transformé en un autre diffé-
rend dont le caractère ne serait pas le même (Société commerciale de
Belgique, C.P.J.I. série AIB n° 78, p. 173).» (Activités militaires et
paramilitaires au Nicaragua et contre celui-ci (Nicaragua c. Etats-
Unis d'Amérique), compétence et recevabilité, C.1J. Recueil 1984,
p. 426-427, par. 80.)

Dans l'ordonnance qu’elle a rendue le 13 septembre 1993 dans l’affaire
relative à la Convention sur le génocide, la Cour a fait observer ceci:

«Considérant que le demandeur ne saurait, en se réservant «le
droit de réviser, compléter ou modifier» sa requête ou ses demandes
en indication de mesures conservatoires, se donner par là même un
droit d’invoquer des bases supplémentaires de compétence non men-
tionnées dans la requête introductive d’instance; et qu’il appartien-
dra à la Cour, au stade approprié de la procédure, de se prononcer
éventuellement sur la validité de telles prétentions; considérant tou-
tefois qu’un motif de compétence non spécifié dans la requête peut,
ainsi que la Cour l’a reconnu,

«être porté ultérieurement à l'attention de la Cour, et [que] celle-ci
peut en tenir compte à condition que le demandeur ait clairement

70
LICÉITÉ DE L'EMPLOI DE LA FORCE (OP. DISS. VERESHCHETIN) 609

manifesté l'intention de procéder sur cette base ... à condition
aussi que le différend porté devant la Cour par requête ne se
trouve pas transformé en un autre différend dont le caractère ne
serait pas le même...» (Activités militaires et paramilitaires au
Nicaragua et contre celui-ci (Nicaragua c. Etats-Unis d'Améri-
que), compétence et recevabilité, arrêt, C.J. Recueil 1984, p. 427,
par. 80);
considérant dès lors qu’aux fins d’une demande en indication de
mesures conservatoires la Cour ne doit pas se refuser à priori d’exa-
miner de telles bases supplémentaires de compétence, mais qu’elle
doit se demander si, compte tenu de toutes les circonstances, y com-
pris les considérations énoncées dans la décision précitée, les textes
invoqués pourraient constituer une base sur laquelle sa compétence
pour connaître du différend pourrait prima facie être fondée. » (Appli-
cation de la convention pour la prévention et la répression du crime
de génocide, C.L.J. Recueil 1993, p. 338-339, par. 28.)

Jestime que les conditions définies par l’article 38 du Règlement de la
Cour ainsi que dans la jurisprudence y relative sont parfaitement rem-
plies dans les présentes affaires. La jurisprudence de la Cour montre clai-
rement qu'aux fins d'une demande en indication de mesures conserva-
toires, des chefs supplémentaires de compétence peuvent être portés à
l'attention de la Cour postérieurement au dépôt de la requête. En pareil
cas, la Cour doit chercher avant tout à établir objectivement si ces chefs
supplémentaires de compétence «pourraient constituer une base sur
laquelle sa compétence pour connaître du différend pourrait prima facie
être fondée ».

La Cour tient fort légitimement à garantir le respect du «principe du
contradictoire et la bonne administration de la justice» mais elle ne doit
pas cultiver ce souci au point d’exclure à priori de son examen un chef
supplémentaire de compétence simplement parce que les Etats défendeurs
n’ont pas eu assez de temps pour préparer leur contre-argumentation.
Certes, il n’est pas normal qu’un nouveau chef de compétence soit
invoqué lors du second tour de plaidoiries. Toutefois, les Etats défen-
deurs ont eu la possibilité de présenter leur contre-argumentation à la
Cour et ont exploité cette possibilité pour présenter diverses observations
et objections à ce nouveau chef de compétence. Ils auraient pu le cas
échéant demander la prolongation des audiences. De son côté, le deman-
deur peut raisonnablement soutenir que l’invocation tardive des nou-
veaux chefs de compétence s'explique par la situation extraordinaire
qui règne en Yougoslavie, où la mise au point des requêtes a dû être
réalisée sous les bombardements quotidiens opérés par les défendeurs. Il
ne faut pas non plus oublier qu'il appartient à la Cour d’établir si le
nouveau chef de compétence invoqué est valable ou non, et la décision à
cet égard, au stade actuel de la procédure, ne peut pas et ne doit pas être
concluante.

Quand la majorité des membres de la Cour refuse de prendre en consi-
dération les nouveaux chefs de compétence invoqués, elle va très nette-

71
LICÉITÉ DE L'EMPLOI DE LA FORCE (OP. DISS. VERESHCHETIN) 610

ment à l'encontre de l’article 38 du Règlement de la Cour et de la juris-
prudence y relative. Le refus de prendre dûment en considération l’inten-
tion de PEtat qui fait une déclaration d’acceptation de la juridiction de la
Cour est, lui aussi, incompatible avec la pratique de la Cour et avec les
règles coutumières de l’interprétation des instruments juridiques. J’estime
pour ma part que toutes les conditions de l'indication de mesures conser-
vatoires découlant de l’article 41 du Statut de la Cour et de la jurispru-
dence y relative qui est parfaitement établie ont été réunies et que la Cour
aurait incontestablement dû indiquer de telles mesures en ce qui concerne
les quatre Etats visés ici.

(Signé) Vladien S. VERESHCHETIN.

72
